[DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS
                                                       FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                 JANUARY 10, 2008
                             No. 06-14786        THOMAS K. KAHN
                                                      CLERK
                          Non-Argument Calendar
                        ________________________

                    D. C. Docket No. 06-20167-CR-MGC

UNITED STATES OF AMERICA,


                                                      Plaintiff-Appellee,

                                   versus

BARRY KEITH DAMES,

                                                      Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                             (January 10, 2008)

Before TJOFLAT, ANDERSON and HULL, Circuit Judges.

PER CURIAM:

     Appellant received the mandatory minimum sentence of 36 months’
incarceration prescribed by 8 U.S.C. § 1324(a)(2)(B)(ii), attempting to bring an

alien into the United States for financial gain. He now appeals his sentence,

contending that the district court erred in enhancing his offense level on the ground

that he committed the offense while on supervised release.

      The Guidelines sentence range the court found called for a prison term of

15-21 months. That range was inapplicable, however, because the mandatory

minimum sentence the court was required to impose exceeded the sentence range.

See U.S.S.G. § 5G1.1(b) Therefore, even if we were to agree with appellant – that

the court erred in enhancing his offense level – the error was harmless.

      AFFIRMED.




                                          2